Citation Nr: 0411854	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred at University Hospital 
(HSC) in Syracuse, New York on October 29, 2002.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

According to a December 2002 statement of the case (SOC), the 
appellant is a veteran who had active service from May 1970 
to September 1972.  [A DD Form 214 is not of record].  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 determination by the Department 
of Veteran Affairs (VA) Medical Center (VAMC), the agency of 
original jurisdiction (AOJ), in Canandaigua, New York.

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It appears that at least the notice provisions 
(but not the duty to assist provisions in 38 C.F.R. § 3.159) 
apply in the instant case.  As the veteran has not been 
notified of the VCAA, and since the case is being remanded 
anyway, there is an opportunity any VCAA notice deficiency to 
be corrected.  

The veteran claims that a VA registered nurse referred him to 
University Hospital for medical treatment in October 2002.  A 
billing document from University Hospital shows that $575.00 
was charged for a physical therapy visit on October 29, 2002.  
Medical records from this visit are not of record and should 
be obtained.

The record includes a December 2002 notice of disagreement 
(NOD) with the VAMC's November 2002 determination.  While the 
NOD is on Disabled American Veterans (DAV) letterhead, a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, designating DAV as his 
representative, is not of record.  In order for a recognized 
organization to be designated as an appellant's 
representative, an appellant must execute a VA Form 21-22 
"Appointment of Veterans Service Organization as Claimant's 
Representative."  38 C.F.R. § 20.602.  Review of the claims 
folder does not reflect that, a local DAV representative has 
had an opportunity to review the claims folder and provide 
written argument.  The law provides that a veteran has the 
right to full representation by a recognized organization in 
all stages of an appeal.  38 C.F.R. § 20.600.

The veteran's complete claims folder is not available.  While 
a "dummy" file has been forwarded to the Board, this 
folder, marked "TEMP," and red in color, clearly does not 
include the veteran's complete record (i.e., service medical 
records, past rating decisions, etc.).  If available, the 
claims file may contain information that could be critical, 
and should be considered.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be provided 
adequate notice of the VCAA as it 
pertains to this claim in full compliance 
with the statutory provisions, pertinent 
implementing regulations, all 
interpretative United States Court of 
Appeals for Veterans Claims decisions, 
etc.  

2.  The veteran's complete claims folder 
should be associated with the files 
prepared for this appeal.  If the claims 
folder is unavailable because it is 
irretrievably misplaced or destroyed, it 
should be so certified.  If the claims 
folder is secured, and does not contain a 
designation of accredited representative, 
the veteran should be asked to provide 
one, on VA Form 21-22, for the records.  
The local representative should have the 
opportunity to review the veteran's 
claims folder and present arguments on 
the matter at hand.  

3.  Copies of complete treatment records 
(and any administrative records) relating 
to treatment afforded the veteran on 
October 29, 2002, at the University 
Hospital (HSC) of Syracuse, New York 
should be secured.

4.  The claim should then be re-
adjudicated.  If it remains denied, the 
veteran and his representative  should be 
provided an appropriate supplemental SOC, 
and given the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


